DETAILED ACTION 
The office action is in response to the amendment filled on 7/29/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	Election/Restrictions
3.	Claim 10 is withdrawn from species 1 since species 1 do not include the N+ doped buried regions as it is discussed on paragraph 0039 on the specification.

Claim Rejections - 35 USC § 103
4.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. Claims 1-3 are rejected under 35 U.S.C. 103(a) as being unpatentable over HIROMICHI (EP0186873) in view of Bobde et al. (20140167101).


Regarding Claim 1. HIROMICHI disclose an overvoltage protection device (figure 6), comprising: a crowbar device (33), the crowbar device including: a first crowbar terminal (crowbar terminal connected to 12), the first crowbar terminal for connection to a first external voltage line (VBf); and a transient voltage suppression (TVS) device (32), the TVS device having: a second TVS terminal (ground), the second TVS terminal for connection to a second external voltage line (TVS terminal connected to ground), 

HIROMICHI does not disclose wherein the TVS device and the crowbar device are disposed within a common semiconductor substrate.

Bobde et al. disclose (figure 2A) wherein the TVS device (130-1) and the crowbar device (130-2) are disposed within a common semiconductor substrate (105) (para. 0025).

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HIROMICHI invention with the circuit as disclose by Bobde et al. in order t to provide an improved TVS structural configurations implemented with high-side diode, low-side diode functioning as a pair of steering diodes which can lead to operational efficiencies.

Regarding Claim 2. The combination disclose wherein the TVS device comprises a Zener diode, an avalanche diode, or TVS diode (bidirectional voltage limiting elements 32 maybe a bidirectional zener diode (avalanche), a varistor, etc.) (Page 12, line 25) (HIROMICHI, figure 6).

.
6. Claims 15, 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over HIROMICHI (EP0186873) in view of Kashyap et al. (9997507) and further in view of Bobde et al. (20140167101).
Regarding Claim 15. HIROMICHI disclose an overvoltage protection device (figure 6).

HIROMICHI does not disclose a first semiconductor chip, the first semiconductor chip comprising a crowbar device; and a second semiconductor chip, the second semiconductor chip comprising a TVS device and being electrically connected to the first semiconductor chip; wherein the overvoltage protection assembly comprises a first external terminal forming contact with the crowbar device, the first external terminal for connection to a first external voltage line, and wherein the overvoltage protection assembly comprises a second external terminal forming contact with the TVS device, the second external terminal for connection to a second external voltage line, wherein the crowbar device and the TVS device are arranged in electrical series between the first external terminal and the second external terminal; wherein the TVS device and the crowbar device are disposed within a common semiconductor substrate.

However, Kashyap et al. disclose (figures 3-7)  a first semiconductor chip (131), the first semiconductor chip comprising a crowbar device (130, crow device or clamping device)(column 4, lines 55-64); and a second semiconductor chip (132), the second 

Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to modify the HIROMICHI invention with the circuit as disclose by Kashyap et al. in order to provide an electronic component that is utilized for protecting sensitive electronics from damage such as voltage spikes which can lead to operational efficiencies.

Bobde et al. disclose (figure 2A) wherein the TVS device (130-1) and the crowbar device (130-2) are disposed within a common semiconductor substrate (105) (para. 0025).

in order t to provide an improved TVS structural configurations implemented with high-side diode, low-side diode functioning as a pair of steering diodes which can lead to operational efficiencies.

Regarding Claim 16, the combination discussed above disclose wherein an overvoltage protection device (figure 6; HIROMICHI) the overvoltage protection assembly (figure 6; HIROMICHI). wherein the TVS device comprises a Zener diode, an avalanche diode, or TVS diode ((bidirectional voltage limiting elements 32 maybe a bidirectional zener diode (avalanche), a varistor, etc.) (Page 12, line 25); HIROMICHI)).

Allowable Subject Matter
7.	Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 7. The prior art fails to teach “…wherein the common semiconductor substrate comprising: a first surface, the first surface forming a first portion of the first crowbar terminal; and a second surface, opposite the first surface, the second surface forming a second portion of the second TVS terminal.”

Dependent claims 8 and 9 are allowable by virtue of their dependency.
Conclusion 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 
Additionally, in the event that other prior art is provided and made of record by the Examiner, as being relevant or pertinent to applicant's disclosure but not relied upon. The references are provided for the convenience of the applicant.  The Examiner request that the references be considered in any subsequent amendments, as they are 
It is respectfully requested from the applicant in preparing amendments or responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art and/or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/AFEWORK S DEMISSE/Examiner, Art Unit 2838      
 
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838